DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/06/2021 have been fully considered but they are not persuasive. Applicant argues Pipenhagen fails to disclose “positioning a closure device system along the guidewire such that the guidewire tube is slidable along the guidewire and the guidewire tube extends through an opening of the toggle and along a thickness of the toggle such that a distal end of the guidewire tube is spaced from the toggle in the distal direction” as now required by amended claim 1. However, it is the examiner’s position that Pipenhagen discloses positioning a closure device system (50) along the guidewire (70) such that the guidewire tube (60) is slidable along the guidewire (it is disclosed 70 moves with respect to 60, so 60 is slidable along 70; for example, see paragraphs 35-36 and 59-60) and the guidewire tube (60) extends through an opening (central lumen) of the toggle (54) and along a thickness of the toggle (the guidewire tube 60 runs through the central opening in toggle 54 and the central opening extends across a portion of the thickness of toggle 54, thus the guidewire tube extends along a thickness of the toggle as claimed; for example, see Figures 1 and 2) such that a distal end of the guidewire tube (60) is spaced from the toggle in the distal direction (for example, see Figure 5) as now required by amended claim 1.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  typographical errors. 
Line 3 of claim 14 should read “relative to the delivery tube.”
Claim 15 should end in a period (“.”).
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7, 10, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pipenhagen et al. (US Pub. No. 2009/0171387).
Pipenhagen discloses a method of sealing a percutaneous puncture (110) in a body passageway (108) of a living being (for example, see paragraph 54), the method comprising inserting a guidewire (70) into the body passageway (108) such that the guidewire (70) extends from outside the body passageway (108), through the puncture (110), and into the body passageway (for example, see Figure 4), positioning a closure device system (50) along the guidewire (70) in a distal direction so that the guidewire (70) enters a guidewire lumen defined by a guidewire tube (60) of the closure device system (for example, see Figures 4-5) such that the guidewire tube (60) is slidable along the guidewire (it is disclosed 70 moves with respect to 60, so 60 is slidable along  wherein at least the plug (56) is disposed within a delivery tube (52) of the closure device system (50), the method further comprising deploying the plug (56) from the delivery tube (for example, see paragraph 60 and Figure 5), further comprising releasing the toggle (54) from a release tube (62) and the delivery tube (52) of the closure device system (for example, see paragraph 60 and Figures 4-5), wherein the guidewire tube (60) is coupled to the delivery tube (52; for example, see Figures 2-7), wherein deploying further comprises pulling the delivery tube (52) and guidewire tube (60) in a proximal direction that is opposite the distal direction (withdrawn; for example, see paragraph 60 .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pipenhagen et al.
Pipenhagen discloses the claimed invention except for spacing the guidewire tube (60) from the toggle (54) by a distance of at least 1 cm. However, as seen in Figures 3-6 the guidewire tube (60) is spaced from the toggle (54) in the distal direction. Furthermore, Pipenhagen discloses the guidewire tube (60) is spaced from the toggle (54) in the distal direction in order to determine the position of the blood vessel as part of the process for closing the puncture with the toggle and plug (for example, see paragraphs 31-32). It appears that the device of Pipenhagen would perform equally well with the claimed spacing since the guidewire tube (60) is intended to be spaced from the toggle (54) by a distance in the distal direction. Furthermore, applicant has not disclosed that a distance of at least 1 cm provides an advantage, is used for a particular purpose, or solves a stated problem, indicating simply that the spacing “can” be the claimed space (see paragraph 172 of the specification). It would have been obvious to one having ordinary skill in the art at the time the invention was made to space the guidewire tube from the toggle by a distance of at least 1 cm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Pipenhagen.  
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pipenhagen et al. as applied to claims 1 and 7 above, and further in view of Nash et al. (US Patent No. 5,662,681).
Pipenhagen discloses the claimed invention except for moving a lock coupled to the suture and proximal to the plug against the plug to thereby compress the plug against the body passageway such that - 49 -ATTORNEY DOCKET NO.: 04840003.00102PATENTthe compressed plug is held against the body passageway by the toggle and the lock. Nash also discloses a method of sealing a puncture (24) in a body passageway (26) with a closure device system (for example, see Figures 2 and 3) comprising a toggle (32), a plug (30), and a suture (34). Nash teaches moving a lock (36) coupled to the suture (34) and proximal to the plug (30) against the plug (30) to thereby compress the plug (30) against the body passageway (26) such that - 49 -ATTORNEY DOCKET NO.: 04840003.00102PATENTthe compressed plug (30) is held against the body passageway (26) by the toggle (32) and the lock (36; for example, see Figure 3 and column 7, lines 44-57). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Pipenhagen’s device with a lock coupled to the suture and proximal to the plug and perform the step of moving the lock against the plug to thereby compress the plug against the body passageway such that - 49 -ATTORNEY DOCKET NO.: 04840003.00102PATENTthe compressed plug is held against the body passageway by the toggle and the lock as taught by Nash. Doing so would lock the plug in place as taught by Nash.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pipenhagen et al. as applied to claims 1 and 7 above, and further in view of Kensey et al. (US Patent No. 6,179,863).
.
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 10, 2021